TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-16-00721-CV



                                      In re Kevin Tower




                     ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              Relator has filed an emergency motion for stay and a petition for writ of mandamus.

See Tex. R. App. P. 52. Having reviewed the documents filed, we deny the petition for writ of

mandamus and dismiss the emergency motion. See id. R. 52.8(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Filed: October 25, 2016